        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 1 of 66



                         DECLARATION OF MICHELLE TAVARES
                                   Pursuant to 28 U.S.C. § 1746
       I, Michelle Tavares, hereby state that I have personal knowledge of the facts set forth
below and, if called to testify, I could and would testify as follows:
1.     I am a United States citizen. I work as an Investigator for the Federal Trade Commission
(“FTC”) in the Bureau of Consumer Protection’s Division of Marketing Practices. I investigate
persons and entities that may be violating the FTC Act and other laws enforced by the FTC. My
office address is 600 Pennsylvania Avenue, NW, CC-8528, Washington, DC 20580.
2.     The following declaration outlines the results of my investigation of RagingBull.com
LLC (“Raging Bull”).
                                  UNDERCOVER PURCHASE
3.     During the course of my investigation, I used an undercover identity to purchase an
online service from Raging Bull called Angel Investing Insider. Below is a summary of my
investigation.
4.     In March 2020, the FTC conducted an undercover purchase of a Raging Bull service
called Jason Bond Picks. On April 12, 2020, the undercover email address associated with the
purchase received a marketing email about a service called Angel Investing Insider. The email
advertised, “Angel Investing Insider is a brand new service created by Jeff Bishop, Allan
Marshall, and myself (Jason Bond)” and Jason Bond, Jasonbondpicks.com, signed the email. The
footer of the email includes Raging Bull LLC and a link to unsubscribe to Raging Bull emails.
The email was promoting Angel Investing Insider, another Raging Bull product, for $7.00.
“During this weekend we’re offering Angel Investing Insider at its LOWEST PRICE EVER….
You have until tonight before this price jumps 15-20x easily.” Raging Bull markets the service as
a way to invest in exclusive startups with minimal work. “As an Angel Investing Insider, you
gain insights on the hottest startups, as well as receive our best startups picks to invest in.” A true
and correct copy of the email is attached as Attachment A.
5.     On April 20, 2020, I clicked the link “Become an Angel Investing Insider Right Now for
just $7” from the email sent from jasonbondpicks.com in Attachment A and conducted an

                                                  1

                                                                                   PX 23, 1587
        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 2 of 66



undercover purchase of Angel Investing Insider. Using my undercover identity, I purchased a
month subscription of the “Best Price Ever- Angel Investing Insider Monthly” for $7.00 using an
undercover credit card. The $7 was a monthly subscription set to expire on May 20, 2020. After
I paid, I received a receipt. The receipt stated that the subscription was for Angel Investing
Insider, but it was sent from RagingBull.com, LLC at 62 Calef Hwy, Ste 233 in Lee, New
Hampshire. A true and correct copy of the order page and receipt are attached as Attachment B.
6.     Before I was directed to the checkout confirmation page, the website directed me to
another page to upgrade my subscription to full access to Angel Investing Insider for an
additional $199.00. I declined to upgrade at this time.
7.     Once I subscribed, I began receiving daily weekday emails from Raging Bull about my
subscription and marketing other Raging Bull products.
8.     On May 10, 2020, the undercover email account received an email to renew my monthly
Angel Investing Insider subscription for a yearly fee of $149.00 before it expired on May 20,
2020. A true and correct copy of the email and order page are attached as Attachment C.
9.     On May 13, 2020, I upgraded my Angel Investing Insider subscription for $149.00 by
using my undercover credit card. A true and correct copy of the receipt is attached as
Attachment C. After upgrading my service, I gained access to an exclusive chat room where
“Angel Investing Insiders also gain access to an exclusive private community- dedicated to
answer questions and keeping you up to date with the latest deal flow.” This was not included in
my original subscription.
Angel Investing Insider Dashboard
10.    On April 20, 2020, the undercover email address received a “Welcome to Angel
Investing Insider” email. This email included a link to the account and log in credentials. A true
and correct copy of the email is attached as Attachment D. Unlike other Raging Bull services
that have websites obviously linked to Raging Bull, the link took me to an external website
called startupcamp.com. This website is associated with Raging Bull because under the
ragingbull.com member dashboard, an online portal I gained access to when I purchased Jason



                                                 2

                                                                                PX 23, 1588
        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 3 of 66



Bond Picks, Angel Investing Insider is included with the other Raging Bull services that FTC
staff purchased.
11.    Without having to log in to the Angel Investor member page on startupcamp.com, the
user can view limited content on the startupcamp.com webpage under the Angel Insights, Angel
Investing Insider, Podcast and The Boardroom tabs. A true and correct copy of the screen
capture of this webpage is attached as Attachment E.
12.    Once I logged into the Angel Investing Dashboard (hhttps://startupcamp.com) the content
includes several tabs; Investing Guide, Deal Flow, Insider Secrets, and New Wave Wealth
trainings. A true and correct copy of the screen capture of this webpage is attached as
Attachment F.
13.    Under the Investing Guide tab there are 10 chapters of an e-book titled “Investing like a
Millionaire” that is described as offering “unparalleled access to insider secrets, expert advice,
and knowledge you can only get from having an ‘in’ with top tier investors.” A true and correct
copy of the screen capture of this webpage is attached as Attachment G. The e-book was also
emailed to the undercover email account when the subscription was activated.
14.    The Deal Flow tab includes the deals that the Angel Investing Insider instructors were
considering, negotiating, or had invested in. The Deal Flow tab is described as “where you can
find the next deal that makes you’re a millionaire.” A true and correct copy of the screen capture
of this webpage is attached as Attachment H.
15.    There are nine video classes about angel investing offered under the New Wave Wealth
tab. The nine classes include Introduction to Angel Investing, The Process, Start to Finish, Deal
Flow, Founder Fit, Market Fit, Investor Fit, Deal Terms and Negotiations, Adding Value as an
Investor and Returns and Exits. A true and correct copy of the screen capture of this webpage is
attached as Attachment I.
Angel Investing Insider Package
16.    On June 9, 2020, I received a promotional package in the mail delivered by the United
States Postal Service as part of upgrading my initial Angel Investing Insider subscription. The
package stated it was from New Wave Wealth, which is a tab under the startupcamp.com

                                                  3

                                                                                 PX 23, 1589
        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 4 of 66



website. I took photographs of the package and its contents. True and correct copies of these
photographs are attached as Attachment J.
17.    The box included a note from Nate Stavseth, a trainer and author from New Wave
Wealth, welcoming me to Angel Investing Insider and thanking me for purchasing the package.
The box also included a blue New Wave Wealth baseball cap, a Founding New Wave Wealth
member card, a New Wave Wealth note pad and a copy of “Ride the Wave” by Nate Stavseth.
Cancellation
18.    On June 16, 2020, I logged in to my dashboard on startupcamp.com to search for a
method to cancel my subscription. I could not find a cancellation link or any information about
how to cancel my subscription on the website. The website did have a Contact Us form, so I
tried to cancel my Angel Investing Insider subscription by using the Contact Us form on
startupcamp.com. A true and correct copy of this Image of the form is attached as Attachment
K.
19.    On June 16, 2020, I received an email from Ryan Trotter explaining that I was not able to
cancel my subscription via email, but rather I had to call one of their “dedicated Client Concierge
agents” between 9am to 5pm EST at (833) 265-1270. This is the same phone number listed on
my original receipt for Raging Bull. A true and correct copy of this email is attached as
Attachment L.
20.    On June 19, 2020, I called (833) 265-1270 to cancel and selected the option 6 for account
maintenance. I was then placed on hold. The recording offered the option to press 1 to leave a
message for a call back instead of waiting for the next available agent. I waited on hold for 30
minutes, then pressed 1 and left a message for a call back explaining I wanted to cancel my
subscription and then ended the call.
21.    One June 23, 2020, I called (833) 265-1270 to cancel and selected the option 5 to cancel
an upcoming subscription renewal. I was then placed on hold but the recording did offer the
option to press 1 to leave a message for a call back instead of waiting for the next available
agent. I waited on hold for 30 minutes, then pressed 1 and left a message for a call back
explaining I wanted to cancel my subscription and then ended the call.

                                                 4

                                                                                 PX 23, 1590
        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 5 of 66



22.    One June 25, 2020, I called (833) 265-1270 to cancel and selected the option 5 to cancel
an upcoming subscription renewal. I was then placed on hold but the recording did offer the
option to press 1 to leave a message for a call back instead of waiting for the next available
agent. I waited on hold for 30 minutes, then pressed 1 and left a message for a call back
explaining I wanted to cancel my subscription and then ended the call.
23.    One June 25, 2020, I called (833) 265-1270 to cancel. This time I selected option 2 for
sales and was able to speak with a customer representative within 2 minutes. I spoke with
someone named John and told him I would like to cancel my subscription. John told me over the
phone that he could do that and then told me that he cancelled my subscription to Angel
Investing Insider and it would not automatically renew. I did not receive any written
communication following the call confirming that my subscription was cancelled. The
membership dashboard indicates that the subscription will not automatically renew. Attached as
Attachment M is a true and correct copy of the dashboard.
Unsubscribe from Emails
24.    On June 16, 2020, I logged into my ragingbull.com member dashboard and navigated to
the Alerts setting under the Member Home Page. I toggled the e-mail alert off for Angel
Investing Insider to attempt to unsubscribe from Angel Investing emails. Attached as
Attachment N is a true and correct copy of the confirmation I received from my unsubscribe
request. Despite efforts to stop receiving emails from Angel Investing Insider, the undercover
email account still received the following emails.
25.    On June 27, 2020, I received “Masterclass Starting Soon” email from Angel Investing.
Attached as Attachment O is a true and correct copy of the email.
26.    On June 28, 2020, I received, “Party likes it’s 1792” email from Angel Investing.
Attached as Attachment P is a true and correct copy of the email.
27.    On October 27, 2020, I received, “The “Telsa of Off-Road”? Find Out At 8 PM!” email
from Angel Investing. Attached as Attachment Q is a true and correct copy of the email.
28.    On October 27, 2020, I received, “You’re Invited: IPO Mania, Tonight at 8 PM” email
from Angel Investing. Attached as Attachment R is a true and correct copy of the email.

                                                 5

                                                                                 PX 23, 1591
        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 6 of 66




I declare under penalty of perjury that the foregoing is true and correct.


Executed on: November 17, 2020
Washington, D.C.                                                   Michelle Tavares




                                                  6

                                                                               PX 23, 1592
[Last Hours] ANYONE can be an investor

                        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 7 of 66
         Subject: [Last Hours] ANYONE can be an investor
         From: "Jason Bond" <jason@jasonbondpicks.com>
         Date: 4/12/2020, 8:33 PM
         To:




                               00 00 00 00
                                 Days       Hours          Minutes      Seconds


                    Dear
                            -
                    Before I tell you about the biggest price slash we’ve ever had for
                    Angel Investing Insider, and why it is absolutely necessary for you
                    to get involved in startup investing…

                    I want to address the current state of the market.

                    The Covid-19 pandemic has put the global economy to a
                    screeching halt.

                    I can understand why the average investor is scared right now.

                    But I can tell you this, savvy investors are drooling at all the plays
                    they can get in (for pennies on the dollar)...

                    Did you know that Te sla didn’t se ll its first car until Fe bruary
                    2009?

                    I can assure you, not a lot of people were thinking about electric

                                                    Attachment A                PX 23, 1593
1 of 6                                                                                       4/15/2020, 5:23 PM
[Last Hours] ANYONE can be an investor

                        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 8 of 66

                    cars during the financial crisis.

                    People were more concerned about their job safety than switching
                    from gas to electric cars.

                    However, Tesla charged forward, and IPO’d 16 months later.

                    Fast-forward to the present— its market cap sits at nearly $80B.

                    That’s more than General Motors and Ford combined.

                    Now, you might be thinking… well it’s Tesla, and an exception to the
                    rule…

                    Well not so fast, because if you look at some of the leading
                    companies of tomorrow, you’ll notice that many of them started a
                    decade ago—during a financial crisis.

                    I’m not kidding, names like AirBnB, Dropbox, Spotify, and ZocDoc,
                    all started during the 2009 financial crisis.

                    And you know what?

                    I se e that same opportunity in today’s startups.

                    Investor fears have opened up pockets that simply didn’t exist two
                    months ago.

                    And I want to show you how to get your hands on these deals.

                    Now, I’m sure you’ve seen the numbers, and how a tiny investment
                    in the right startup can set you up for life:




                                                  Attachment A                 PX 23, 1594
2 of 6                                                                                     4/15/2020, 5:23 PM
[Last Hours] ANYONE can be an investor

                        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 9 of 66

                                Startup     Angel Returns          Turns $1000 ·nto ...
                                Pinterest      583,300%              $5,800,00
                                Uber           1,599,800%            $16,000,00
                                Ai rBnB        2,066,600%            $20,700,00

                    But how do you ge t the re ?

                    Every day we are bombarded with emails and social media posts
                    on the next hot startup—how easy it is to get started, and how little
                    it costs to participate (sometimes as little as $50).

                    The proble m is… 9-out-of-10 startups will fail.

                    To make matters worse, to the untrained eye, every upcoming deal
                    looks and feels like a “home run.”

                    To find the best deals— massive amounts of due diligence is
                    required.

                    And unless you’re a seasoned startup investor, how can you
                    honestly answer these questions without the right level of
                    experience:


                               • Is the startup focused on growth?
                               • Does it have a legitimate strategy or is it prematurely
                                 trying to scale?
                               • What’s its burn rate? (the rate at which a company is
                                 losing money)
                               • Is there a need that it’s filling?
                               • Is the management team competent?
                               • Is the startup looking for money early without a proof of
                                 concept?
                               • Are the founders passionate?
                               • Does the Pitch Deck make sense?


                                                    Attachment A                    PX 23, 1595
3 of 6                                                                                       4/15/2020, 5:23 PM
[Last Hours] ANYONE can be an investor

                       Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 10 of 66


                               • What type of regulatory or legal hurdles does the startup
                                 face?
                               • Is the company’s valuation realistic?
                               • Is the company transparent with its financials?

                    With hundre ds of de als av ailable , who has time to do the
                    hard-nose d re se arch re quire d to pull out diamonds in the
                    rough?

                    To have a true “set it and forget it” experience… where you can
                    “make money while you sleep” you’ll need someone to do that
                    due diligence for you.

                    That’s where Ange l Inv e sting Inside r comes into play.

                    Ange l Inv e sting Inside r is a brand new service created by Jeff
                    Bishop, Allan Marshall, and myself.

                    Colle ctiv e ly, we ’v e made te ns of millions of dollars from
                    startup inv e stme nts.

                    One of Allan’s first big scores was XPO Logistics, a company he
                    founded which now trades on the NYSE and employs 100,000
                    people.

                    As an Ange l Inv e sting Inside r, you’ll gain insights on the hottest
                    startups, as well as receive our best startup picks to invest in.

                    Forget about playing the guessing game.

                    Le t our e xpe rie nce d te am do all the he av y lifting for you.

                    Allow 3 world-class investors to hand-pick the best deal flow—so
                    you can start putting money to work for YOU.

                    Ange l Inv e sting Inside rs also gain access to an exclusive


                                                    Attachment A                   PX 23, 1596
4 of 6                                                                                       4/15/2020, 5:23 PM
[Last Hours] ANYONE can be an investor

                       Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 11 of 66

                    private community—dedicated to answering questions and keeping
                    you up to date with the latest deal flow.

                    Imagine having a team of successful multi-millionaires serving you
                    the best startups to invest in—on a silver platter.

                    Well, you don’t have to imagine it.

                    It can be your reality when you become an Ange l Inv e sting
                    Inside r.

                    During this we e ke nd we’re offering Ange l Inv e sting Inside r at
                    its LOWEST PRICE EVER.

                    Given these unprecedented times, we wanted to make the barrier
                    of entry even lower.

                    You have until tonight at midnight before this price jumps 15-20x,
                    easily.

                    Be come an Ange l Inv e sting Inside r Right Now for just $7.

                    This is the lowe st price you’ll e v e r ge t.


                    Join now.




                    Jason Bond
                    JasonBondPicks.com



                        The 1 Pre-Market Trade That Generated a 90% Win Rate in March - EXPOSEDII




                                                      Attachment A                     PX 23, 1597
5 of 6                                                                                              4/15/2020, 5:23 PM
[Last Hours] ANYONE can be an investor

                       Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 12 of 66



                                                                         RagingBull, LLC
                                                               62 Calef Hwy. #233, Lee, NH 03861


                                         Click Here to stop receiv ing emails f rom jason@jasonbondpicks.com
                                                        Unsubscribe f rom all RagingBull emails




                    Neither Jason Bond nor Rag ing Bull.com, LLC (publisher of JasonBondPicks) is reg istered as an investment adviser nor a
                    broker/dealer with either the U. S. Securities & Exchang e Commission or any state securities reg ulatory authority. Users of this
                    website are advised that all information presented on this website is solely for informational purposes, is not intended to be used
                    as a personalized investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment
                    needs or objectives. The owners, employees and writers of Rag ing Bull.com may eng ag e in securities trading that is discussed
                    or viewed on this website, but all such individuals are buying and selling such securities for their own account. These individuals
                    do not eng ag e in any trades with customers. The buying and selling of securities by these individuals is not part of a reg ular
                    business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore, such information
                    is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy,
                    hold or sell (short or otherwise) any security. All users of this website must determine for themselves what specific investments
                    to make or not make and are urg ed to consult with their own independent financial advisors with respect to any investment
                    decision. The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a
                    q ualified securities professional before making any investment, and investig ate and fully understand any and all risks before
                    investing . All opinions, analyses and information included on this website are based on sources believed to be reliable and
                    written in g ood faith, but should be independently verified, and no representation or warranty of any kind, express or implied, is
                    made, including but not limited to any representation or warranty concerning accuracy, completeness, correctness, timeliness
                    or appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                    opinions, analyses or information current. Also be aware that owners, employees and writers of and for Rag ing Bull.com, LLC
                    may have long or short positions in securities that may be discussed on this website or newsletter, but all such positions are
                    held for such representative’s own account. Past results are not indicative of future profits. This table is accurate, thoug h not
                    every trade is represented. Profits and losses reported are actual fig ures from the portfolios Jason Bond manag es on behalf of
                    Rag ing Bull.com, LLC.


                    If you have a current active subscription with Jason Bond Picks you will need to contact us here if you want to cancel your
                    subscription. Opting out of emails does not remove you from your service at JasonBondPicks.com.




                                                                             Attachment A                                             PX 23, 1598
6 of 6                                                                                                                                                         4/15/2020, 5:23 PM
                        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 13 of 66
11/4/2020                                                                                Angel Investing Insider




                   THE FOUNDERS OF RAGINGBULL PRESENT


                               ------
                                -     ~-                          .                 CHOOSE
                                                                           1
                           ANGEL INVESTING                                          Your Plan
                                                                         ANGEL INVESTING INSIDER


                ACCESS OUR ENTIRE DEAL FLOW
            + TRAININGS INCLUDING OUR 3 RED-HOT                          @     BEST PRICE EVER - Angel Investing Insider Monthly                          -$1e8$7
                    STARTUPS OF THE MONTH
                                                                               $101 Savings!
              1 MONTH OF UNLIMITED ACCESS AT OU
                                                                               Access to Hand-Picked Startup Deals
                   •J•Wj:f.il~;1t➔ =I                                          Access to all 3 Startups of the Month!
                        IM3;~iJI                                               New Wave Wealth - 45 V ideo Training Series
                                                                               A-Z Angel Investing Guide


              9                    $18&--
                                    m onthly
                                  Normally
                                                      $7
                                                    monthly
                                                      NOW!
                                                                               Insider Secrets Interviews


                                                                               *Limited Time Only- BEST PRICE EV ER!*



                                                                         Total:                                                                              $7
                 BY                                                                                                                           You are saving $101!

            RESERVING
            YOUR SPOT,                                                    2
                                                                                    ENTER YOUR

                                                                                    Account Details
             YOU WILL
              RECEIVE                                                     First Name


                THE                                                       Last Name

            FOLLOWING:
                                                                          Email Address



               E
                                       Hand-Picked
                                       Deals Served On
                                       A Silver Platter                   Phone Number

             As a founding member of Angel Investing Insider, you        Enter your phone number for SMS t rad e alerts. Standard rat es apply.
             will be rushed time sensitive information on the
             following Startup Dea ls of the M o n th (and many
             more!):
                                                                          Password
                          De al 1
                          This tutoring app, desi<;!ned to optimize
                          learning and make It fun. has absolutefy
                          exploded over- the past 10 days. In fact,
                          they doubled their downloads in a single
                                                                          Password Confirmation
                          !Uly. Our foi.n::tiog membefs have been
                          alOng for the ride_ And you can stiD get in!




             1
                          De al2
                          Get In on the ground floor of a new gym                                                  SIG N UP
                          we belteve WIii be one of the 1e0r11e
                          fitness brands of the next decade. And it
                          already has the backing of Tony Robbins.
                          Grant Cardone, and othef celebrity
                          lnvesto('S!
                                                                                                   Already have an account? Sign In! ()
                          Deal 3
                          This startup is soMng one of the biggest
                          problems for empk>yers In a $MO BILLION
                          industry__And they've seen 20'K. g rowth
                          Month-over-Month because of it!                           ENTER YOUR
                                                                          3
                                                                                    Credit Card Details


httos://aoo.raainabull.com/checkout/oackaae/aii-soecial-offer-monthlv?utm sou rce=iscaiaii&utm medium=d&ulm camoaian=aiioroduct che&utm cont..                       1/2

                                                                                  Attachment B                                         PX 23, 1599
                          Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 14 of 66


               Ii
11/4/2020                                                                                    Angel Investing Insider



                                 Com.,.......,
                                 Investor Training
                                                                                                      Please sign in or signup for a new account.
                                                                                                                       Show me"-


              You will become a true angel investOt' with our
              step-by-step investing course. New Wave Wealth,
              featuring videos. study guides. case studies. and
              books.
                                                                                                               ADD A NEW CARD
                                                                                                                                                                        :1
              ~                 NEW WAVE
               L'iw             WEALTH




                                      Insider Secrets                         4        Place Your Order
                                      and Strategies


                                                                           ANGEL INVESTING
              Leam to thtnk like an angel with the trieks, tips, and
              strategies of Jeff Bishop and his investing partners.
                                                                           Angel Investing Insider                                                                  $7
                      JOIN NOW TO RECEIVE
                     OUR LOWEST PRICE EVER!
                                                                                                                                                            Total: $7
                                      [Ii]                 fil                Yo ur access will auto matically expire in 1 month on t he 4th of December 2020.
            H A ND · P ICKEO       I NVES T OR            I N S IDER
              STA RTUP            EDUC A TI O N          SECRE T S
               DE A L S                               V IDEO S ER I E S


                                                                           Terms & Conditions

                                                                            RagingBu ll.com, LLC owns and maintains the website known as
                                                                            StartupCamp.com ("the Site") subj ect to your compliance w ith the terms and
                                                                            conditions set forth in this Agreement By using the Site, you agree to be
                                                                            bound by these terms and conditions. If you do not agree to th ese terms
                                                                            and cond itions, please do not use the Site.

                                                                            Yo u must be at least 18 years of age to use the Site. If you are not at least 18
            Don't Miss Your Chance to                                                                                                                               ?




            Be a Millionaire Investor!                                     D I agree to the terms and conditions
                                                                                                                          Safe & Secure SSL Encrypted
                                                                                         SECURE
                                                                                         PAYMENT
                                                                            '--.....---"-----:===,---~
                                                                                                                         [v,sA]
                                                                                                             PLACE MY ORDER




                    Copyright ,;:, Raging Bull. lhttps://raging bull.com/) A ll Rights Reserved.          Disclaimer (https://ragingbull.com/tos/disclaimer.html)

                                       Term s & Con ditions (https:// ragingbull.com/tos/)    Refund Policy (https://ragingbull.com/ tos/refu nd .ht rnl)


                                 RagingBull.com (https://ragingbull.corn) is a US-Based Business           Address: 6 2 Ca le f Hwy. # 233 Le e, NH 03861


                                                    Q uestions? Call our VIP Concierge Tea m on standby : 833-785-04 52 (tel:833-785-0452)




httos://aoo.raoinabull.coml checkoul/oackaoe/aii-soecial-offer-monthlv?utm source=iscaiaii&utm medium=d&ulm camoaian=aiioroductche&utm cont..                                212

                                                                                    Attachment B                                              PX 23, 1600
           Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 15 of 66

RagingBull.com, LLC                                                                                 Receipt
62 Calef Hwy Ste 233                                                                Receipt number     2160-5455
Lee NH 03861                                                                        Invoice number 296B4128-0003
United States                                                                       Date paid       April 20, 2020
+1 833-265-1270                                                                     Payment method   VISA – -
support@ragingbull.com


Paid by
                Created by
dashboard.




$7.00 paid on April 20, 2020

  Description                                                    Qty     Unit price                      Amount


  APR 20 – MAY 20, 2020


  Angel Investing Insider                                        1       $7.00                             $7.00


                                                                         Subtotal                          $7.00


                                                                         Amount paid                       $7.00




Questions? Contact RagingBull.com, LLC at support@ragingbull.com or call at
+1 833-265-1270.                                                                             2160-5455 – Page 1 of 1




                                                  Attachment B                             PX 23, 1601
[Time Expiring] Don’t Let It Be 1 And Done]

                        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 16 of 66
         Subject: [Time Expiring] Don’t Let It Be 1 And Done]
         From: "Angel Inves�ng Insider" <support@ragingbull.com>
         Date: 5/10/2020, 12:51 PM
         To:




                     Hey

                     Your 1-month trial of Angel Investing Insider is coming to a close any day now.

                     You can change that RIGHT NOW by upgrading your membership.

                     The key to success with investing in startups is diversification. The more
                     deals you get in on, the better your odds of hitting a monster.

                     We’re adding 3-4 new deals this month alone. Not to mention the deals we
                     have coming across the next 12-months.

                     Do you really want to bail out now before you get to see those?

                     What about the Shark Tank company?

                     $149 for access to that kind of deal flow is an incredible deal.

                     But if you have a better plan for wealth creation, I can totally respect that!

                     If you’re out––It was awesome having you. I hope you learned a bunch while
                     you were here! We’ll be here if you change your mind.

                     If you’re in––Click here to keep your membership active for the next 12-
                     months of deal flow and unlock access to our private investor community.

                     The decision is yours.



                                                        Attachment C                        PX 23, 1602
1 of 3                                                                                                 5/11/2020, 10:25 AM
[Time Expiring] Don’t Let It Be 1 And Done]

                        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 17 of 66

                     I hope you continue the ride!




                                                             Chris Graebe
                                                             Director of the Boardroom                       a
                                                             CEO of StartupCamp

                                                             St rtu         c         p com




                                                                           RagingBull, LLC
                                                                 62 Calef Hwy. #233, Lee, NH 03861


                                             Click Here to stop receiv ing emails f rom support@ragingbull.com
                                                          Unsubscribe f rom all RagingBull emails




                     Neither Ang el Investing Insider, StartupCamp LLC, nor Rag ing Bull.com, LLC (publisher of Ang el Investing Insider) is
                     reg istered as an investment adviser nor a broker/dealer with either the U. S. Securities & Exchang e Commission or any state
                     securities reg ulatory authority. Users of this website are advised that all information presented on this website is solely for
                     informational purposes, is not intended to be used as a personalized investment recommendation, and is not attuned to any
                     specific portfolio or to any user's particular investment needs or objectives. The owners, employees and writers of
                     Rag ing Bull.com or StartupCamp may eng ag e in securities trading that is discussed or viewed on this website, but all such
                     individuals are buying and selling such securities for their own account. These individuals do not eng ag e in any trades with
                     customers. The buying and selling of securities by these individuals is not part of a reg ular business of buying and selling
                     securities. Past performance is NOT indicative of future results. Furthermore, such information is not to be construed as an
                     offer to sell or the solicitation of an offer to buy, nor is it to be construed as a recommendation to buy, hold or sell (short or
                     otherwise) any security. All users of this website must determine for themselves what specific investments to make or not make
                     and are urg ed to consult with their own independent financial advisors with respect to any investment decision. The reader bears
                     responsibility for his/her own investment research and decisions, should seek the advice of a q ualified securities professional
                     before making any investment, and investig ate and fully understand any and all risks before investing . All opinions, analyses and
                     information included on this website are based on sources believed to be reliable and written in g ood faith, but should be
                     independently verified, and no representation or warranty of any kind, express or implied, is made, including but not limited to any
                     representation or warranty concerning accuracy, completeness, correctness, timeliness or appropriateness. In addition, we
                     undertake no responsibility to notify such opinions, analyses or information or to keep such opinions, analyses or information
                     current. Also be aware that owners, employees and writers of and for Rag ing Bull.com, LLC, or StartupCamp LLC may have long




                                                                               Attachment C                                             PX 23, 1603
2 of 3                                                                                                                                                      5/11/2020, 10:25 AM
[Time Expiring] Don’t Let It Be 1 And Done]

                        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 18 of 66

                     or short positions in securities that may be discussed on this website or newsletter, but all such positions are held for such
                     representative’s own account. Past results are not indicative of future profits. This table is accurate, thoug h not every trade is
                     represented. Profits and losses reported are actual fig ures from the portfolios Ang el Investing Insider manag es on behalf of
                     Ang el Investing Insider, StartupCamp LLC, and Rag ing Bull.com, LLC.




                                                                             Attachment C                                             PX 23, 1604
3 of 3                                                                                                                                                     5/11/2020, 10:25 AM
      Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 19 of 66




                                        CHOOSE
                              1
                                        Your Plan
                            ANGEL INVESTING INSIDER



                            @     BEST DEAL - Angel Investing Insider Platinum                       ~$249
   We have                        $1,030 Savings - "Forever" Access
  just been                  • *Unlimite d U pg rad e Bon us*

notified that                • Acce ss t o Curated Startu p Deals
                             • A -Z A nge l Investing Guide
 one of our                       Inside r Sec rets Interviews

     first                   • Privat e A ngel Comm unity
                                  *   BO NU S G IFT - Investo r Kit (Value d at $ 79 ) - U NLIMITED MEMBERS
investments                       O NLY *
     just
  appeared                  Q     GOOD DEAL - 1-Year Subscription                                     &419$149

    on the                        $330 Savings For One Year!
                             • Access t o Ha nd -Picked Sta rtu p De als
   Season                    • A -Z A nge l Investing Guide

   Finale of                      Inside r Sec rets Interviews
                             • Private A ngel Co mm unity
Shark Tank!
                                  ACT NOW - This Deal Expires Soon!
     The startup,
mcSquares, is opening
a new funding ro und
                            Total:                                                                      $249
                                                                                           You are saving $1,030!
    so m o re A ngel
In vesting Insiders can
                                        ENTER YOUR
        inv est.             2
                                       Account Details

What's more, we are          First Name

  g etting exclusive
acc ess at t he o p ening    Last Name

          b ell!
                             Ema Address


   We will be                Phone l\lumber

 sharing time-              Enter your phone number for SMS trade alerts. Standard rates apply.

    sensitive
                             Password
  information

                                          Attachment C                                    PX 23, 1605
              Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 20 of 66

          on the                                           Password Confirmation

         rebooted
                                                                                                    SI G N UP
        mcSquares
           Deal.                                                                    Already have a n acc ount? Sig n In!        O


r                                                 "I                ENTER YOUR
                                                           3
        IMPORTANT! If                                               Credit Card Details
        you're monthly
        membership to
                                                                                   Ple ase sign in o r sig nup for a new account.
        Angel Investing
                                                                                                    Show me""
        Insider expires
        before May 25,
           you will not
                                                                                             A DD A N EW C ARD
        receive access
        to this deal. You
         must upgrade
                     your
        membership to
                                                           4        Place Your Order
        gain access to
        the mcSquares                                  ANGEL INVESTING
         opportunity &
           information!                                Angel Investing Insider Platinum                                                                $249

\..                                               .J
                                                                                                                                     Total: $249

                                                           Your subscription w ill automatically renew at $1 every y ear unless you cancel y our
                                                           subscription PRIO R to you r renew al date. Your first renewal w ill take p lace on the 5th of
                                                           November 2021.
    0    A ~volution. y Proauct: 1!:.'l. ~cb le
         sticky notes and colax rattve


    e    Proven Four,df!r: Anthony DeFrl nco
         has 4 previous Exns under his belt_
                                                       Terms & Conditions

    e    M 1nd-boggl    ng Numtwn:: b00 %
         Grow-.h in 0 1 (a x! sjll g ro w ingl)
                                                       Rag ing Bull.com, LLC owns and ma inta ins the w e bsite know n as
                                                       StartupCa mp.com ("the Site") s ubje ct to your com pliance with t he terms and
                                                       conditions set forth in th is A greement. By using the Site, you ag ree t o be
                                                       bou nd by the se terms a nd condit io ns. If y ou do not agre e to these terms
                                                       and cond itio ns, please do not use the Sit e.
mcSquares                                              You m ust be at le ast 18 years o f ag e to use the Site. If you a re not at le ast 18               v


Is Just One                                            0    I agree to the terms a nd conditions

  of MANY                                                                                              Safe & Secure SSL Encrypted
  Exciting
Deals You'll
 Receive in
                                                                                          PLAC E MY OR D ER
    Angel
 Investing
   Insider
                                                                       Attachment C                                          PX 23, 1606
      Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 21 of 66


               ,--·~-~
               n¥..e ~•..a:r-~1;;1!)1r n<1_,1:;,
               .._,,1,...,-;:M,-r+ar"'l:J
               <..-..su<>""""~ " ""ll...,•r..




                Ta."'l:..:cne;,tw~ · - r.·,
               IS~i YJ10Df>~,?;.:)lJ«" il"(i
               th sst"'' •P""P::"<.-c lo,
               pao..-:·..,:ha.,:,d .he:><0<




As a member of Angel
Investing Insider, you
  will be rushed time
 sensitive information
on multiple live deals,
 like the ones above!



   But that's
     just the
  beginning of
   what you'll
  receive with
      Angel
    Investing
     Insider...


  ~    Complete Angel
  ~    lnvestorTraining




Our highly curated
deal flow is packed
with winning
opportunities, but it's
only the beginning.


You will become a true
angel investor with the
help of our step-by-
step investing course,

                                                   Attachment C   PX 23, 1607
       Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 22 of 66

New Wave Wea Ith,
with videos, study
guides, and case

studies.




For investors-on-the-
go, you' ll receive not
one but TWO
additional investing
guides, Ride The
Wave and Investing
Like A Millionaire.



       Insider Secrets and
       Strategies




Our team of
professional angels
have done their due
diligence on every
deal in Angel
Investing Insider.
They'll guide you
through each detail,
so you can invest with
total confidence.


Learn to think like an
angel with the tricks,
tips, and strategies of

Jeff Bishop and his
investing partners.



  HS   Join Our Community




                                  Attachment C                PX 23, 1608
       Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 23 of 66

Get your questions
answered, learn about
new deals, and
celebrate your wins
with your fellow
angels in our private
community.




Each of the next 100
founding members will
receive a
complimentary gift
box with one-of-a-kind
investor kit!




                                  Attachment C                PX 23, 1609
                    Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 24 of 66

   JUST
LISTEN TO
  WHAT
  OTHER
FOUNDING
MEMBERS
 HAD TO
   SAY:
                     ·11a-ia-;en1u1e~!ur"l(ll1tfle SO'S.IW'Od
                     90"s.. Thedeaisthall've seenmfarl re.tr
                     like.rve    invested1nalmos1aloftheil. lca n
                     tel tl'l6t tNV•~OOinig a <)fc.t joO. I ~
                     oon'l(lerw::etit"ell.-1es:
                     JettRlmmelmemb«


"'The m e ~l -om The Boardroom Aogels
heis!J',l<:-nrn,:-11>e 1~to.,,1e<.-ao~1s
n-.twoold'-~l"llddenotherwi5e..
l ' - ~ are c ~....,t. lhP),'~m
r-..any ~earsor~~~ce.andtlW!'ywill!IIYch
you51.cpl)r5k'(),"




                     " l ~ ~ f , ~d hwtol:hth;it
                     e.,1 1)¢(:l ~     (hr'(llo'!'#l,!J s,,,«,es.$11,,l ,ed,
                     halllngOcYlek twlCl ! ~ l t. W ·,a tM; s«V,::e-,1
                     liiR lhe icewo thilt you hirYe di'lll!r-se peope
                     lltYalulltir,glhe-seoW(ll"IU!'l.bl!$and ttM'lbky
                     1ogei: 111omore Sla,tups, ,-.NC:n(IW('!Sllcs


                     ---
                     er-1 Brirllwy, memti..


,us,e,::1 toM-ll't S k0r'I Valey - ,•llOf"c l11T,
sorwooen a 101oirnenas.einc1w~gue5
tla\oll!c;ire-a tsuccess rwestingncaTipa~
bll:lrievetlad t h e ~tunitytodoit~W.
Wheoils.ewthiss«vlce.kwas.anobr4nof10f

Briafl St ewnson, nwmber




   •               . "$1;89- $249
                               ,.,,,6-mit"(/

                               t,lorma ly




     If you orefe• to piece your order by p~on e
      or hcve ony que$tiOM, our VIP Conc,erge
     Team ,s here to serv e atyoJr corwcn,cn::c

                 Ju st c-all 833-265-1270
                                                       urni.'Tlifed

                                                           NOW!




   Copyright © Raging Bull. (https://ragingbull.com/) A ll Rights Reserved.                                Disclaimer (https://raging bull.com/tos/disclaimer.html)

                                Terms & Conditions (https://ragingbull.com/tos/)                Refund Policy (https://ragingbull.com/tos/refund.htmQ


                      RagingBull.com (https://ragingbull.com) is a US-Based Business                       Address: 6 2 Calef Hwy. #233 Le e , NH 03861

                                                        Questions? Call our VIP Concierge Team on standby: 833-785-0452 (tel:833-785-0452)




                                                                                        Attachment C                                       PX 23, 1610
5/13/2020                                              Gmail - Your receipt from RagingBull.com, LLC #2667-7911
                     Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 25 of 66

                                                                                                              <



  Your receipt from RagingBull.com, LLC #2667-7911
  1 message

  RagingBull.com, LLC <receipts+acct_1DTsNJCSThvwjdTa@stripe.com>                                             Wed, May 13, 2020 at 10:08 AM
  Reply-To: "RagingBull.com, LLC" <support@ragingbull.com>
  To:




                                      Receipt from RagingBull.com, LLC
                                                         Invoice #296B4128-0004
                                                           Receipt #2667-7911

                           AMOUNT PAID                  DATE PAID                       PAYMENT METHOD
                           $149.00                      May 13, 2020                             –


                           SUMMARY


                               MAY 13, 2020

                               Angel Investing Insider Annual Subscription × 1                               $149.00
                               MAY 13, 2020 – MAY 14, 2021

                               Trial period for Angel Investing Insider × 1                                       $0.00


                               Amount paid                                                                 $149.00




                           If you have any questions, contact RagingBull.com, LLC at
                           support@ragingbull.com or call at +1 833-265-1270.




                           Download as PDF
                                                                Attachment C                                       PX 23, 1611
https://mail.google.com/mail/u/0?ik=5c920571db&view=pt&search=all&permthid=thread-f%3A1666588369451430271&simpl=msg-f%3A1666588369451430271   1/2
5/13/2020                                              Gmail - Your receipt from RagingBull.com, LLC #2667-7911
                     Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 26 of 66
                           Something wrong with the email? View it in your browser.
                           You're receiving this email because you made a purchase at RagingBull.com, LLC, which
                           partners with Stripe to provide invoicing and payment processing.




                                                                Attachment C
                                                                                                                  PX 23, 1612
https://mail.google.com/mail/u/0?ik=5c920571db&view=pt&search=all&permthid=thread-f%3A1666588369451430271&simpl=msg-f%3A1666588369451430271   2/2
Welcome to Angel Investing Insider

                        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 27 of 66
         Subject: Welcome to Angel Inves�ng Insider
         From: Angel Inves�ng Insider <support@ragingbull.com>
         Date: 4/20/2020, 12:16 PM
         To:




                     Dear

                     Let me be the first to welcome you to the Angel Investing Insider.

                     The fact that you’ve decided to join me and other like-minded action-takers
                     shows me that you’re ready to start making money as an angel investor.

                     You’ve come to the right place.

                     What we are offering here goes against everything the “big shot” investors
                     (banks and VC funds) stand for.

                     You now have a highly-evaluated deal flow of the hottest startups on the
                     planet, comprehensive training materials, as well as expert advice from our
                     team of successful angel investors.

                     Just below, you'll find instructions on how you can log in and get started.

                     First, however, you may be looking for information about GRIT Boxing. Don't
                     worry - I'll follow up in a second email with more information there. (I don't
                     want to overwhelm you! But don't worry, I promise you won't miss out.)

                     Here’s how you can get started:
                     Go to your Angel Investing Insider Account and use the following credentials
                     to log in:

                            Username: your email address
                            Password: Founder44923

                     THIS IS A TEMPORARY PASSWORD. Once you have logged in, you’ll need
                     to reset it (click here to reset the password once logged in). See below for


                                                       Attachment D                       PX 23, 1613
1 of 4                                                                                                4/20/2020, 12:48 PM
Welcome to Angel Investing Insider

                        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 28 of 66


                     more instructions.

                         1.   Log into your Angel Investing Insider account using the information
                              above (username: your email, password: Founder44923). Remember,
                              this is a temporary password which you’ll need to reset as soon as
                              you log in!

                              If you aren’t immediately prompted to reset your password, head into
                                Account Settings in the left-side menu and use the “Lost Your
                                Password?” link to manually reset.

                         2.   Be sure you explore our hand selected Deal Flow. This is where you’ll
                              find a breakdown of all the exciting startups we’re looking at. We are
                              constantly on the lookout for valuable deals like these, so we add to our
                              Deal Flow all the time. Keep your eyes peeled for updates here and on
                              the Home Page.


                     If we haven’t met already, allow me to introduce myself. I’m Chris Graebe,
                     CEO of StartupCamp and Director of an Angel Investing group called The
                     Boardroom.

                     Not that long ago, I was a pastor trying to support a family of seven. I started
                     out as an entrepreneur, building a multi-million dollar ecommerce company
                     on Amazon. From there, I immersed myself into the world of angel investing.

                     Now, I have made it my mission to teach people just like you how to achieve
                     the same financial success as the ultra-rich.

                     Let me tell you, big things are about to happen here.

                     I will be in touch in the next 48 hours with details on those upcoming deals,
                     including GRIT Boxing. I’ll also be highlighting specific parts of the
                     onboarding materials so you will be prepared to get started.
                     In the meantime - again - congratulations. I look forward to getting started. If
                     you have any questions - please call the Angel Insider Concierge line 9-5
                     EST at 888-633-6115 for assistance.

                     So pull up a seat and let's do this!




                                                         Attachment D                     PX 23, 1614
2 of 4                                                                                                    4/20/2020, 12:48 PM
Welcome to Angel Investing Insider

                        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 29 of 66




                     None of our traders, educators, coaches, forum moderators, employees, agents, nor RagingBull.com,
                     LLC (publisher of Angel Investing Insights) are registered as investment advisers nor a broker/dealer
                     w ith either the U. S.

                     Securities & Exchange Commission or any state securities regulatory authority. Users of this website are advised that all
                     information presented on this website is solely for informational purposes, is not intended to be used as a personalized
                     investment recommendation, and is not attuned to any specific portfolio or to any user's particular investment needs or
                     objectives.

                     The owners, employees and writers of RagingBull.com may engage in securities trading that is discussed or viewed on this
                     website, but all such individuals are buying and selling such securities for their own account.

                     These individuals do not engage in any trades with customers. The buying and selling of securities by these individuals is not
                     part of a regular business of buying and selling securities. Past performance is NOT indicative of future results. Furthermore,
                     such information is not to be construed as an offer to sell or the solicitation of an offer to buy, nor is it to be construed as a
                     recommendation to buy, hold or sell (short or otherwise) any security. All users of this website must determine for themselves
                     what specific investments to make or not make and are urged to consult with their own independent financial advisors with
                     respect to any investment decision.

                     The reader bears responsibility for his/her own investment research and decisions, should seek the advice of a qualified
                     securities professional before making any investment,and investigate and fully understand any and all risks before investing. All
                     opinions, analyses and information included on this website are based on sources believed to be reliable and written in good
                     faith,but should be independently verified, and no representation or warranty of any kind, express or implied, is made, including
                     but not limited to any representation or warranty concerning the accuracy, completeness,correctness, timeliness or
                     appropriateness. In addition, we undertake no responsibility to notify such opinions, analyses or information or to keep such
                     opinions, analyses or information current.

                     Also be aware that owners, employees and writers of and for RagingBull.com, LLC may have long or short positions in
                     securities that may be discussed on this website or newsletter, but all such positions are held for such representative’s own
                     account. Past results are not indicative of future profits. Any table or data is accurate, though not every trade is represented.
                     Profits and losses reported are actual figures from portfolios each trader manages individually and not on behalf of
                     RagingBull.com, LLC.

                     Although our employees may answer your general customer service questions, they are not licensed under securities laws to
                     address your specific investment situation. No communication by our employees or agents to you should be deemed as
                     personalized financial advice.

                     This information is protected by the copyright laws of the United States, and international treaties. This information may only be
                     used pursuant to the subscription agreement, and any reproduction, copying, or redistribution (electronic or otherwise,
                     including on the world wide web, by email, or via social media), either in whole or in part, is strictly prohibited without the
                     express, prior written permission of RagingBull.com, LLC, 62 Calef Hwy. #233 Lee, NH 03861, USA.

                     If you have a current active subscription w ith Angel Investing Insights you w ill need to contact us here if
                     you w ant to cancel your subscription. Opting out of emails does not remove you from your service at
                     Angel Investing Insiights.




                                                                           Attachment D                                           PX 23, 1615
3 of 4                                                                                                                                                    4/20/2020, 12:48 PM
Welcome to Angel Investing Insider

                        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 30 of 66

                     Unsubscribe

                     62 C alef Hw y # 233 Lee, New Hampshire 03861 United States




                                                              Attachment D         PX 23, 1616
4 of 4                                                                                      4/20/2020, 12:48 PM
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 31 of 66




                          Attachment E                 PX 23, 1617
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 32 of 66




                           Attachment F                PX 23, 1618
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 33 of 66




                           Attachment F                PX 23, 1619
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 34 of 66




                           Attachment F                PX 23, 1620
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 35 of 66




                           Attachment F                PX 23, 1621
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 36 of 66




                           Attachment F                PX 23, 1622
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 37 of 66




                           Attachment F                PX 23, 1623
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 38 of 66




                           Attachment F                PX 23, 1624
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 39 of 66




                           Attachment F                PX 23, 1625
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 40 of 66




                           Attachment F                PX 23, 1626
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 41 of 66




                          Attachment G                 PX 23, 1627
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 42 of 66




                          Attachment G                 PX 23, 1628
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 43 of 66




                          Attachment H                 PX 23, 1629
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 44 of 66




                          Attachment H                 PX 23, 1630
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 45 of 66




                          Attachment H                 PX 23, 1631
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 46 of 66




                           Attachment I                PX 23, 1632
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 47 of 66




                           Attachment I                PX 23, 1633
            Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 48 of 66

Tavares, Michelle

From:                    Tavares, Michelle
Sent:                    Tuesday, June 9, 2020 12:50 PM
To:                      Robbins, Colleen B.; Kim, Sung; Sommers, Gordon; Tyndall, Reeve
Subject:                 Angel Investor Package




                                                 1
                                           Attachment J                          PX 23, 1634
             Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 49 of 66




Sent from my iPhone




                                             2
                                        Attachment J                PX 23, 1635
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 50 of 66




                           Attachment K
                                                                    PX 23, 1636
[Angel Investing Insider] Re: Contact Form :

                         Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 51 of 66
         Subject: [Angel Inves�ng Insider] Re: Contact Form :
         From: "Ryan Tro�er (Angel Inves�ng Insider)" <support@angelinves�nginsider.zendesk.com>
         Date: 6/16/2020, 10:55 PM
         To:                <

          ##- P leas e type your reply above this line - ##

          Your reques t (7 8 5 4 9 5 ) has been s olved. To reopen this reques t, reply to this email. See the lates t
          c omments below:




                      Ryan Trotter (Angel Investing Insider)
                      Jun 16, 2020, 10:55 PM EDT

                      Good morning,
                      Thank you for reaching out and allowing me to help you today. For our services, it outlines
                      the terms and conditions before you purchase them. To complete a purchase you have to
                      read the Terms and Conditions first, accept them then click check out. We are sad to hear
                      that you are not able to utilize the service in the way it was intended and that you are not
                      seeing the success you imagined. As far as cancellations and refunds we do not handle this
                      via email, so I am going to point you in the right direction.


                      For your request, the only way to get this taken care of is by calling and speaking directly to
                      one of our dedicated Client Concierge agents. They are in the office Monday through Friday
                      9am to 5pm eastern standard time and can be reached at (833) 265-1270. This is the
                      preferred method of handling all cancellations, renewals, and refunds for your account's
                      security. This is also preferred so that you will receive verbal confirmation when your task
                      has been handled by discussing it with one of our agents.


                      When you call just let them know what you need and they will be happy to help you figure
                      out a resolution. If the lines are busy, please leave your number for us to call you back so
                      we can get you the fastest help possible! Due to the COVID Outbreak, we have been
                      experiencing a very high volume of calls and emails. We apologize for any inconvenience
                      you may have experienced if you have tried to call in previously or wrote in an email and it
                      was not responded too in a timely manner. We are doing every we can to get back to as
                      many as possible in a timely manner. Thank you so much for your patience, and I hope you
                      have a great rest of your day!


                      All the best,
                      Ryan
                      VIP Client Services
                      (833) 265-1270




                                                            Attachment L                           PX 23, 1637
1 of 2                                                                                                            6/18/2020, 10:12 AM
[Angel Investing Insider] Re: Contact Form :

                         Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 52 of 66




          ]


          T hank You for C ontac ting Support.


         [KZKVY6-08VR]




                                                    Attachment L                PX 23, 1638
2 of 2                                                                                       6/18/2020, 10:12 AM
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 53 of 66




                          Attachment M                 PX 23, 1639
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 54 of 66




                          Attachment N                 PX 23, 1640
Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 55 of 66




                          Attachment N                 PX 23, 1641
Masterclass Starting Soon → Beyond the Pre-IPO Loophole

                       Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 56 of 66
         Subject: Masterclass Star�ng Soon → Beyond the Pre-IPO Loophole
         From: Angel Inves�ng Insider <support@ragingbull.com>
         Date: 6/27/2020, 5:30 PM
         To:




                                                          Attachment O        PX 23, 1642
1 of 3                                                                                     6/29/2020, 11:56 AM
Masterclass Starting Soon → Beyond the Pre-IPO Loophole

                       Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 57 of 66

                    Listen up…



                    We’ve unlocked the ne xt-le v e l of ange l inv e sting and it’s
                    making venture capital firms jealous.

                    As a member of Angel Investing Insider, you already know
                    significant wealth is created LONG before a company goes public
                    (IPOs)...

                    And the JOBS Act created a ‘Pre-IPO’ loophole…

                    Opening the doors to early-stage startup investing for people like
                    YOU.

                    And you took adv antage of it –– congrats for taking that first
                    step and becoming an Angel Investor.

                    What we’re doing is something that’s never been done in the
                    startup investing world…

                    And I’ve partnered with Jeremy Blossom of Pre-IPO Buzz and
                    created an exclusive training where I share how YOU can unlock
                    this ne xt-le v e l of ange l inv e sting.

                    You see, even with the passing of the JOBS Act, accredited
                    investors still hold some of the biggest cards.

                    But what we’ve done levels the playing field, yet again.

                    I’m sharing exactly what we’ve been able to build AND the crazy
                    results we’re seeing inside my exclusive Pre-IPO Masterclass.

                    Register now for the next training and I’ll send you the link to join.

                    If you want your money to work harder for you than you worked to
                    earn it…

                    Don’t let this training slip through your fingers.

                                                          Attachment O           PX 23, 1643
2 of 3                                                                                       6/29/2020, 11:56 AM
Masterclass Starting Soon → Beyond the Pre-IPO Loophole

                        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 58 of 66




                                                                          Unsubscribe
                      DISCLAIMER: To more fully understand any Ragingbull.com, LLC (“RagingBull”) subscription, website, application or other
                     service (“Services”), please review our full disclaimer located at https://ragingbull.com/disclaimer. FOR EDUCATIONAL AND
                       INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. Any RagingBull Service offered is for educational and
                       informational purposes only and should NOT be construed as a securities-related offer or solicitation, or be relied upon as
                       personalized investment advice. RagingBull strongly recommends you consult a licensed or registered professional before
                      making any investment decision. RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain
                        information regarding the historical trading performance of RagingBull owners or employees, and/or testimonials of non-
                     employees depicting profitability that are believed to be true based on the representations of the persons voluntarily providing the
                      testimonial. However, subscribers’ trading results have NOT been tracked or verified and past performance is not necessarily
                      indicative of future results, and the results presented in this communication are NOT TYPICAL. Actual results will vary widely
                    given a variety of factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed.
                        Investing in securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than your
                     original investment. RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull
                           nor any of its owners or employees is registered as a securities broker-dealer, broker, investment advisor (IA), or IA
                         representative with the U.S. Securities and Exchange Commission, any state securities regulatory authority, or any self-
                    regulatory organization. WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the
                     issuer of any security mentioned in the Services. However, Ragingbull.com, LLC, its owners, and its employees may purchase,
                                   sell, or hold long or short positions in securities of the companies mentioned in this communication.

                                                                                 Click Here

                                                       62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                                            Attachment O                                           PX 23, 1644
3 of 3                                                                                                                                                      6/29/2020, 11:56 AM
Party like it’s 1792

                       Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 59 of 66
         Subject: Party like it’s 1792
         From: Angel Inves�ng Insider <support@ragingbull.com>
         Date: 6/28/2020, 10:01 AM
         To:




                                                   Attachment P               PX 23, 1645
1 of 3                                                                                     6/29/2020, 11:56 AM
Party like it’s 1792

                         Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 60 of 66

                       This history lesson has a really sweet ending…

                       So stick with me                     be cause it could
                       dramatically impact your inv e sting strate gy and win rate .

                       There are some pretty important dates in American history.

                       We’re celebrating one of them next weekend (July 4th. 1776).

                       But few know the importance of 1792… the year the foundation for
                       the US Stock Exchange as we know it today was laid.

                       The Buttonwood Agreement was signed by 24 stockbrokers on Wall
                       Street in New York.

                       Now imagine having the opportunity to be a part of THAT special
                       club!

                       Talk about insane.

                       Now imagine what an investment back then would have grown to...

                       Ev e n a me asly pe nny…

                       We’re talking unreal growth and returns right there!

                       If that kind of thought proce ss e xcite s you, you’ll want to
                       che ck out the M aste rclass I’m hosting right now.

                       I’m making my e xclusiv e Pre -IPO M aste rclass training available
                       to Angel Investing Insider members for a limited time because,
                       well…

                       I want YOU to se e how you can unlock this ne xt-le v e l of
                       ange l inv e sting RIGHT NOW.

                       The opportunity for wealth creation is exponentially larger when
                       you’re able to get into something before the masses do.

                       And now is your chance to do exactly that.

                       If you’re ready to boost your angel investing game…
                                                    Attachment P                 PX 23, 1646
2 of 3                                                                                       6/29/2020, 11:56 AM
Party like it’s 1792

                          Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 61 of 66




                                                                            Unsubscribe
                        DISCLAIMER: To more fully understand any Ragingbull.com, LLC (“RagingBull”) subscription, website, application or other
                       service (“Services”), please review our full disclaimer located at https://ragingbull.com/disclaimer. FOR EDUCATIONAL AND
                         INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. Any RagingBull Service offered is for educational and
                         informational purposes only and should NOT be construed as a securities-related offer or solicitation, or be relied upon as
                         personalized investment advice. RagingBull strongly recommends you consult a licensed or registered professional before
                        making any investment decision. RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain
                          information regarding the historical trading performance of RagingBull owners or employees, and/or testimonials of non-
                       employees depicting profitability that are believed to be true based on the representations of the persons voluntarily providing the
                        testimonial. However, subscribers’ trading results have NOT been tracked or verified and past performance is not necessarily
                        indicative of future results, and the results presented in this communication are NOT TYPICAL. Actual results will vary widely
                       given a variety of factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed.
                          Investing in securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than your
                       original investment. RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull
                             nor any of its owners or employees is registered as a securities broker-dealer, broker, investment advisor (IA), or IA
                           representative with the U.S. Securities and Exchange Commission, any state securities regulatory authority, or any self-
                       regulatory organization. WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the
                        issuer of any security mentioned in the Services. However, Ragingbull.com, LLC, its owners, and its employees may purchase,
                                     sell, or hold long or short positions in securities of the companies mentioned in this communication.

                                                                                   Click Here

                                                         62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                                              Attachment P                                           PX 23, 1647
3 of 3                                                                                                                                                        6/29/2020, 11:56 AM
The “Tesla of Off-Road”? Find Out At 8 PM!

                        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 62 of 66
         Subject: The “Tesla of Oﬀ-Road”? Find Out At 8 PM!
         From: Angel Inves�ng Insider <support@ragingbull.com>
         Date: 10/27/2020, 6:30 PM
         To:




                     Hey guys,

                     I’m getting ready to go liv e with RagingBull co-founde rs Jason
                     and Je ff…

                     To lift up the hood on our biggest investment yet.

                     We think this EV startup is onto something…

                     Something big.

                     We’ve even been calling it the “next Tesla” of its niche.

                     And this is your chance to find out more about it pre-IPO.

                     And did I mention you’ll be entered to win one of their prototype
                     EVs?

                     I know – I’m excited, too.

                     We’re starting at 8 p.m. ET sharp.

                           Doors open at 7 PM. Click here to join me.

                     See you soon,




                                                   Attachment Q                  PX 23, 1648
1 of 2                                                                                      11/2/2020, 6:27 PM
The “Tesla of Off-Road”? Find Out At 8 PM!

                         Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 63 of 66




                                                                           Unsubscribe
                       DISCLAIMER: To more fully understand any Ragingbull.com, LLC (“RagingBull”) subscription, website, application or other
                      service (“Services”), please review our full disclaimer located at https://ragingbull.com/disclaimer. FOR EDUCATIONAL AND
                        INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. Any RagingBull Service offered is for educational and
                        informational purposes only and should NOT be construed as a securities-related offer or solicitation, or be relied upon as
                        personalized investment advice. RagingBull strongly recommends you consult a licensed or registered professional before
                       making any investment decision. RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain
                         information regarding the historical trading performance of RagingBull owners or employees, and/or testimonials of non-
                      employees depicting profitability that are believed to be true based on the representations of the persons voluntarily providing the
                       testimonial. However, subscribers’ trading results have NOT been tracked or verified and past performance is not necessarily
                       indicative of future results, and the results presented in this communication are NOT TYPICAL. Actual results will vary widely
                      given a variety of factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed.
                         Investing in securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than your
                      original investment. RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull
                            nor any of its owners or employees is registered as a securities broker-dealer, broker, investment advisor (IA), or IA
                          representative with the U.S. Securities and Exchange Commission, any state securities regulatory authority, or any self-
                     regulatory organization. WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the
                       issuer of any security mentioned in the Services. However, Ragingbull.com, LLC, its owners, and its employees may purchase,
                                    sell, or hold long or short positions in securities of the companies mentioned in this communication.

                                                                              Click Unsubscribe

                                                        62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                                             Attachment Q                                           PX 23, 1649
2 of 2                                                                                                                                                       11/2/2020, 6:27 PM
You’re Invited: IPO Mania, Tonight at 8 PM

                        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 64 of 66
         Subject: You’re Invited: IPO Mania, Tonight at 8 PM
         From: Angel Inves�ng Insider <support@ragingbull.com>
         Date: 10/27/2020, 9:31 AM
         To:




                                                   Attachment R                PX 23, 1650
1 of 3                                                                                      11/2/2020, 6:26 PM
You’re Invited: IPO Mania, Tonight at 8 PM

                        Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 65 of 66

                     Hey guys,

                     This is big.

                     Like, really really big.

                     Like, “this could be the next Tesla in its EV niche” big.

                     And tonight, I’ll be joining RagingBull founde rs Jason Bond
                     and Je ff Bishop to pull back the curtain on what has become our
                     biggest investment to date.

                     I really think this startup could be getting ready to dominate its
                     sphere in the electric vehicle world… And I don’t want you to miss
                     out on it.

                     Interested? Great.

                     He re ’s a re play of my e xclusiv e sit-down with Je ff Bishop
                     ye ste rday...

                     And Jeff, Jason, and I are ready to giv e you the scoop on this
                     world-class EV startup, LIVE, tonight at 8:00 p.m. sharp.

                     Even better? We’re giving away one of their prototype EVs to one
                     lucky attendee.

                                  Register now to secure your invite.

                     You won’t want to miss this.

                     See you tonight,




                                                    Attachment R                 PX 23, 1651
2 of 3                                                                                      11/2/2020, 6:26 PM
You’re Invited: IPO Mania, Tonight at 8 PM

                         Case 1:20-cv-03538-GLR Document 12-6 Filed 12/07/20 Page 66 of 66




                                                                           Unsubscribe
                       DISCLAIMER: To more fully understand any Ragingbull.com, LLC (“RagingBull”) subscription, website, application or other
                      service (“Services”), please review our full disclaimer located at https://ragingbull.com/disclaimer. FOR EDUCATIONAL AND
                        INFORMATION PURPOSES ONLY; NOT INVESTMENT ADVICE. Any RagingBull Service offered is for educational and
                        informational purposes only and should NOT be construed as a securities-related offer or solicitation, or be relied upon as
                        personalized investment advice. RagingBull strongly recommends you consult a licensed or registered professional before
                       making any investment decision. RESULTS PRESENTED NOT TYPICAL OR VERIFIED. RagingBull Services may contain
                         information regarding the historical trading performance of RagingBull owners or employees, and/or testimonials of non-
                      employees depicting profitability that are believed to be true based on the representations of the persons voluntarily providing the
                       testimonial. However, subscribers’ trading results have NOT been tracked or verified and past performance is not necessarily
                       indicative of future results, and the results presented in this communication are NOT TYPICAL. Actual results will vary widely
                      given a variety of factors such as experience, skill, risk mitigation practices, market dynamics and the amount of capital deployed.
                         Investing in securities is speculative and carries a high degree of risk; you may lose some, all, or possibly more than your
                      original investment. RAGINGBULL IS NOT AN INVESTMENT ADVISOR OR REGISTERED BROKER. Neither RagingBull
                            nor any of its owners or employees is registered as a securities broker-dealer, broker, investment advisor (IA), or IA
                          representative with the U.S. Securities and Exchange Commission, any state securities regulatory authority, or any self-
                      regulatory organization. WE MAY HOLD SECURITIES DISCUSSED. RagingBull has not been paid directly or indirectly by the
                       issuer of any security mentioned in the Services. However, Ragingbull.com, LLC, its owners, and its employees may purchase,
                                    sell, or hold long or short positions in securities of the companies mentioned in this communication.

                                                                              Click Unsubscribe

                                                        62 Calef Hwy #233 Lee, New Hampshire 03861 United States




                                                                             Attachment R                                           PX 23, 1652
3 of 3                                                                                                                                                       11/2/2020, 6:26 PM
